TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-08-00339-CV



                           Blastro, Inc. d/b/a Blastro.Com, Appellant

                                                  v.

      Data Foundry, Inc., f/k/a Texas.Net, Inc., f/k/a Texas Networking, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-GN-04-001937, HONORABLE GUS J. STRAUSS, JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               The parties to this appeal have filed a joint motion to vacate the trial court’s judgment

and dismiss this case. We grant the motion, vacate the judgment without reference to the merits, and

dismiss this case. See Tex. R. App. P. 42.1(a), 43.2(e).




                                               __________________________________________

                                               Diane M. Henson, Justice

Before Chief Justice Jones, Justices Puryear and Henson

Vacated and Dismissed

Filed: February 18, 2009